TIMBERS, Circuit Judge:
This appeal presents again questions which are being raised with increasing *976frequency by state prisoners with respect to alleged unconstitutional conduct by state prison officials. The issues are raised here in the context of alleged violations of a state prisoner’s First and Eighth Amendment rights in connection with his confinement in a strip cell at the Connecticut state prison.
 Appellant LaReau, presently an inmate of the Connecticut Correctional Institution at Somers, Connecticut,1 appeals from a judgment for defendants entered on May 25, 1971 after a four day trial on the merits in the District Court for the District of Connecticut, T. Emmet Clarie, District Judge. The judgment dismissed LaReau’.s action brought under the Civil Rights Act, 42 U.S.C. § 1983 (1970), and its jurisdictional implementation, 28 U.S.C. § 1343 (1970), seeking equitable relief and $50,000 damages for alleged violations of his rights under the First Amendment (free exercise of religion clause) and the Eighth Amendment (cruel and unusual punishment clause), as well as other alleged constitutional violations not raised on appeal.2 After trial, Judge Clarie filed a well reasoned opinion setting forth detailed findings of fact and conclusions of law, 354 F.Supp. 1133 (D.Conn.1971), which we affirm in all respects except as indicated below. In short, we affirm on the First Amendment claim and reverse and remand on the Eighth Amendment claim.
I.
Appellant’s Eighth Amendment claim is that a disciplinary measure imposed upon him while imprisoned at the Connecticut Correctional Institution at So-mers, namely, his confinement in a so-called “strip cell”, constituted cruel and unusual punishment.
The facts are as follows.3 On February 3, 1970, correctional officers found *977in LaReau’s possession certain contraband items, including what was variously described by witnesses as “a rope fashioned from parts of a towel” or towels or “a string made from the edges of bed sheets”. Because LaReau at that time was in punitive segregation, these items were contraband under prison regulations. A disciplinary proceeding followed on February 5. LaReau was ordered confined in a strip cell for an “indefinite period”. He in fact served five days in the strip cell, from February 6 to February 114 He contends that the strip cell in which he was confined is per se unconstitutional or, alternatively, that it was grossly excessive punishment for his violation. We hold, under the circumstances of this case, that his confinement in the strip cell violated his Eighth Amendment rights.
The strip cell was described by witnesses at the trial as follows. Its dimensions are six feet wide, ten feet deep and eight feet high, approximately the same size as other cells in the prison. The cell has an outer door made of solid steel and an inner door made of steel bars, with a space of two feet between the two doors. The outer door has a two square foot window at eyelevel which can be covered by a metal plate. Prison officials testified that the window usually is not closed unless the prisoner creates a disturbance. The walls and floor of the cell are cement. The walls have no windows. There is a 100 watt light outside the cell which shines through a hole at the rear of the cell and can be turned on and off only by the guard. Judge Clarie found that this light was turned on for LaReau only at meal times and when he was allowed to write. Thus, it appears that LaReau for substantial periods of time was in almost total darkness when the light was off and the window in the door was closed. He was also in total silence since the walls and door did not permit transmission of sound.
The cell contained no sink, water fountain or commode. The only facility for disposing of human waste was a device called a “Chinese toilet”. It was merely a hole in the floor in the corner of the cell covered with a grate. It was flushed with water by a manually-controlled valve operated from outside the cell.
A prisoner confined to a strip cell apparently is permitted to have a toothbrush and toothpaste upon request. It is normal practice for the prisoner to receive three meals per day. A glass of water is given at least twice daily. A mattress is provided between 3 P.M. and 8 A.M. and blankets are supplied when the room temperature so requires.
The prisoner is not allowed to have reading materials (they would be useless in the darkness anyway), except a Bible upon request. He is given no opportunity to exercise. He has no one to talk to or communicate with in any way except that he is permitted to write. A prisoner can be confined in such a cell for a maximum of eight days, but that period can be extended upon approval by the Commissioner of Corrections.
The cruel and unusual punishment clause does not forbid all excessive or severe penalties. See Robinson v. California, 370 U.S. 660 (1962).5 Nor does it give constitutional dimension to *978the theories of penologists on what is the most appropriate disposition of an offender; the language of the clause is ill-suited to the performance of such a task. It condemns only that punishment which is “barbarous” or “shocking to the conscience”. See Church v. Heg-strom, 416 F.2d 449, 461 (2 Cir. 1969). And the “conscience” the clause is concerned with is the collective conscience of our society, not the conscience of judges or prison officials as individuals. See Trop v. Dulles, 356 U.S. 86, 101 (1958).
Courts must be particularly careful not to intercede needlessly on behalf of an inmate engaged in a dispute with prison administrators. See Landman v. Peyton, 370 F.2d 135, 141 (4 Cir. 1966) ; Cullum v. California Dept. of Corrections, 267 F.Supp. 524 (N.D.Cal. 1967) . The Eighth Amendment should not be used to divest prison authorities of the administrative discretion necessary to maintain order and discipline in penal institutions. Unless a prisoner is exemplarily punished for violating a prison regulation, he and other prisoners will not be deterred from committing further offenses; and the determination of what punishment is effective and fair considering the nature of the offense and the character of the offender ordinarily should be left to the informed judgment of prison authorities. But prison officials, no less than sentencing judges, are bound by the strictures of the Eighth Amendment. Disciplinary measures that violate civilized standards of human decency are proscribed.
We hold that the conditions to which LaReau was subjected in the strip cell fall below the irreducible minimum of decency required by the Eighth Amendment. Enforced isolation and boredom are permissible methods of discipline, although they might not remain so if extended over a long period of time. But the conditions here went beyond mere coerced stagnation. We cannot approve of threatening an inmate’s sanity and severing his contacts with reality by placing him in a dark cell almost continuously day and night. Nor can we find any justification for denying a man the ability to maintain his personal cleanliness. What is most offensive to this Court was the use of the “Chinese toilet”. Causing a man to live, eat and perhaps sleep in close confines with his own human waste is too debasing and degrading to be permitted. The indecent conditions that existed in this Somers prison strip cell seriously threatened the physical and mental soundness of its unfortunate occupant.6 In order to preserve the human dignity of inmates and the standards of humanity embraced by our society, we cannot sanction such punishment.7 See Trop v. Dulles, supra.
*979Since the district court did not reach the issue of what relief should be granted, we remand with directions that the district court frame an appropriate injunction and that it determine what damages, if any, should be awarded. Our remand is not to be construed as any expression of opinion on our part, one way or the other, on the issue of damages.
II.
Appellant’s First Amendment claim is that he was denied his constitutional right to free exercise of religion during the periods he was held in various segregation units.
A prisoner confined to any segregation unit at the Somers prison, whether it be administrative 'segregation, punitive segregation, maximum punitive or the strip cell, is not permitted to visit the prison chapel. Catholic mass is performed in the chapel only, with the exception of an occasional service performed in the segregation unit. An inmate in segregation therefore normally cannot attend mass. The Catholic chaplain, however, does make himself available to administer the sacraments — penance and Holy communion — in the segregated unit itself. Chaplain Stanley, the Catholic chaplain at Somers, testified that LaReau never requested his services in the segregation unit but continually demanded access to the chapel. The Chaplain also testified that he had taken care of LaReau’s spiritual needs adequately and “to the best of [his] ability”.
Segregated prisoners are not permitted to attend mass in the chapel, according to the testimony of prison officials, because to allow them to do so would be to invite trouble. Most of these inmates are disciplinary problems and many of them are would-be leaders of mass prison disruption. LaReau, for example, was a compulsive letter-writer and had been involved in several major disputes, including a wisespread hunger strike. To allow him to attend Sunday mass along with the general prison population, according to the prison authorities, would facilitate a major incident by providing the inmates with a rebellious leader.
Sherbert v. Verner, 374 U.S. 398 (1963), firmly established that the First Amendment guarantees to every person the right to participate in acts and practices which are an integral part of his religious faith. Sherbert also announced that a balancing principle should be employed to determine whether the free exercise clause has been infringed by a secular regulation: the state can deny a person participation in religious exercises if the state regulation has an important objective and the restraint on religious liberty is reasonably adapted to achieving that objective.
Attendance at Sunday mass clearly is a fundamental practice in the Catholic religion. We hold, however, that the prison authorities at Somers have denied segregated prisoners attendance at mass for a substantial reason. See United States ex rel. Cleggett v. Pate, 229 F.Supp. 818 (N.D.Ill.1964). They have made a reasonable judgment, one which we are not inclined to disturb, that unruly prisoners should not be given the opportunity to instigate trouble with the general inmate population. Such a hazard can be avoided only by denying these prisoners access to the chapel for Sunday mass.8 Judge Clarie found, and the record supports the finding, that LaReau is a potential instigator of large-scale disorder.9 We there*980fore affirm the judgment of the court below on the First Amendment claim.
Affirmed in part; reversed and remanded in part.

. LaReau was convicted in the Superior Court for Hartford County on February 2, 1966 of indecent assault and was sentenced from 2 to 6 years in prison. He was paroled on January 29, 1969 but was returned to prison for parole violation on July 25, 1969, having been arrested for forgery on July 5. He escaped from the Manchester Police Station on August 25, 1969 and from the Hartford Correctional Center on November 16, 1969. On both occasions he had been transferred temporarily from Somers to those facilities to await trial. On both occasions he was recaptured shortly after his escape. On May 29, 1970, he was convicted in the Superior Court for Hartford County of the crime of escape and is presently serving his sentence of from 5 to 11 years for that conviction.


. Prior to commencing the instant federal action, LaReau petitioned the Superior Court for Hartford County for a writ of habeas corpus. He alleged, among other illegalities, the same constitutional violations charged here. The Superior Court dismissed the petition on the merits in an opinion rejecting the First and Eighth Amendment claims.
The Superior Court denied LaReau permission to appeal to the Connecticut Supreme Court. LaReau did not seek review in the Supreme Court- of the United States.
Appellee contends that this decision by the Superior Court precludes this Court, under the doctrines of res judicata and collateral estoppel, from reconsidering LaReau’s claims. These principles might be binding here were it not for the fact that the Superior Court clearly acted in excess of its authority in ruling on these claims. It is settled in Connecticut that the Superior Court is without power in a “habeas corpus proceeding to inquire into the propriety or legality of any punishment that may have been imposed upon the petitioner”. Saia v. Warden, 25 Conn. Supp. 519, 520-21 (Super.Ct., Hartford County, 1964). Under Connecticut law, when a party invokes the jurisdiction of the court with a petition for a writ of habeas corpus, the court is empowered to decide only the validity of the judgment under which the petitioner was imprisoned. Flaherty v. Warden, 155 Conn. 36, 229 A.2d 362 (1967) ; Wojculewicz v. Cummings, 143 Conn. 624,124 A.2d 886 (1956). Since the Superior Court’s decision here on the claims of mistreatment by prison officials, therefore, would have no binding effect on other state courts, that decision does not preclude a federal court from hearing those claims.


. In view of Judge Clarie’s careful and detailed findings of fact, 354 F.Supp. 1135-43, which we accept, Fed.R,Civ.P. 52 (a), we shall not refer in this opinion to any more of the facts than are necessary to an understanding of the issues upon which we rule.


. LaReau also claims tliat he was placed in the strip cell from October 5 to October 12 for writing an “insolent and disrespectful” letter to Assistant Warden Stout. The evidence at trial indicated, however, that he was actually confined in a “maximum punitive” cell which differs from the “strip cell” in several respects and which is not attacked on this appeal.


. There can be no doubt today that the Eighth Amendment’s prohibition against cruel and unusual punishment applies to the states. Robinson v. California, supra. It also is clear that a state prisoner may bring an action under the Civil Rights Act. Cooper v. Pate, 378 U.S. 546 (1964). See Rodriguez v. McGinnis, 456 F.2d 79 (2 Cir. 1972) (en banc), cert. granted, 407 U.S. 919 (1972), and authorities cited therein at 8L See also United States ex rel. Walker v. Mancusi, 467 F.2d 51, 53-54 (2 Cir. 1972).


. Even if the strip cell could be justified for serious offenses, it was a grossly severe penalty for LaReau’s offense. The possession of contraband, even contraband which might conceivably be an instrument of escape, is not sufficiently culpable to justify the extreme deprivations to which LaReau was subjected in the strip cell. Indeed, prison officials admitted at trial that the strip cell normally is reserved for such serious offenses as fighting or rioting.


. Conditions similar in some respects to those found to exist here were denounced by this Court in Wright v. McMann, 387 F.2d 519 (2 Cir. 1967). There the plaintiff alleged, among other matters, that he had been placed for 33 days (11 dayá nude) in a poorly-heated, filthy strip cell, had no means of cleaning himself, and was forced to sleep on a concrete floor. We held that these allegations stated an Eighth Amendment claim. For other decisions condemning strip cells, see Knuckles v. Prasse, 302 F.Supp. 1036 (E.D.Pa. 1969) (no windows or light, poor sanitary conditions, lack of hygenic materials) ; Hancock v. Avery, 301 F.Supp. 786 (M.D. Tenn.1969) (unlighted, no furnishings, “oriental” toilet flushed from outside, poor sanitary conditions) ; Jordan v. Fitz-harris, 257 F.Supp. 674 (N.D.Cal.1966) (no furnishings, “oriental” toilet flushed from outside, totally dark, no hygenie materials).
In Sostre v. McGinnis, 442 F.2d 178 (2 Cir. 1971) (en banc), cert. denied sub nom. Sostre v. Oswald, 404 U.S. 1049 (1972), we held that segregated confine*979ment for long periods is not violative of the Eighth Amendment when the following conditions exist: basic implements of personal hygiene, opportunity for exercise, reading matter, communication with other prisoners. Many of the favorable conditions specified in Sostre obviously were not present at LaReau’s confinement.


: This is not a case where prison officials have discriminated against a particular religion or religious sect. See Sewell v. Pegelow, 291 F.2d 196 (4 Cir. 1961).


. This is not to say that every prisoner in segregation lawfully can be prevented from attending church services in the *980chapel. Not all segregated prisoners are potential troublemakers; so some discrimination must be made by prison authorities among the inmates in the segregation unit.